United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.B., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
INTELLIGENCE & SECURITY COMMAND,
Fort Huachuca, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1446
Issued: March 19, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 28, 2020 appellant filed a timely appeal from a May 18, 2020 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
occurred in the performance of duty on April 17, 2019, as alleged.
FACTUAL HISTORY
On April 22, 2019 appellant, then a 44-year-old intelligence specialist, filed a traumatic
injury claim (Form CA-1) alleging that on April 17, 2019 she tore her left knee meniscus when
1

5 U.S.C. § 8101 et seq.

she slipped and twisted her left knee while in the performance of duty. She indicated that after
exercising at the gym she slipped on standing water in the shower. Appellant stopped work on
April 17, 2019. The record reveals that appellant was stationed in Germany at the time of the
incident.
OWCP received a position description for an intelligence specialist and a medical report.2
In a letter dated May 7, 2019, W.P., an injury compensation specialist for the employing
establishment, controverted appellant’s claim alleging that the incident did not occur in the
performance of duty. He noted that the alleged injury occurred 45 minutes after the start of her
scheduled work shift while she was in the locker room. W.P. indicated that appellant was
participating in an informal personal fitness activity that did not coincide with a lunch or break
period.
In a May 7, 2019 development letter, OWCP informed appellant that of the deficiencies of
her claim, requested additional factual and medical evidence, and provided a questionnaire for her
completion. It afforded her 30 days to respond. No response was received within the allotted time.
By decision dated June 7, 2019, OWCP denied appellant’s claim finding that she had not
established that the April 17, 2019 employment incident occurred as alleged. It concluded,
therefore, that the requirements had not been met to establish an injury as defined by FECA.
On April 2, 2020 appellant requested reconsideration. In an April 8, 2020 statement, she
asserted that the injury occurred during working hours, on the employing establishment premises,
while in the shower after participating in an informal physical fitness program. Appellant indicated
that she was conducting physical fitness to prepare for either a civilian or Army Reserves potential
deployment. She noted that deployment was a job requirement and that she was required to
maintain a minimal level of physical fitness in order to pass a health physical.
Appellant submitted a completed questionnaire signed on April 8, 2020. She described
that on the morning of April 17, 2019 she tore her left knee meniscus when she slipped in the
shower due to standing water from a clogged drain. Appellant reported that nobody was in the
locker room at the time and she managed to hop out of the shower on her right leg. She noted that
a colleague then assisted her to a chair. Appellant recounted that she was taken to the emergency
room where she underwent emergency surgery to repair a torn meniscus in her left knee. She
indicated that she was showering after exercising in a gym maintained by the employing
establishment. Appellant noted that both the gym and locker room were on the employing
establishment premises. She explained that she was participating in an informal workout program
to prepare for potential deployment. Appellant reported that she was not required to use the gym
and did not pay a membership to use the gym facilities. She explained that, although exercise was
not part of her job, she was required to maintain a baseline level of fitness in order to deploy, which
was a job requirement. Appellant noted that she was not participating in a formal agency physical
fitness plan (PFP). She reported that the accident occurred at 9:45 a.m. and that she had quickly

2

The medical report is in the German language.

2

checked her e-mail before she went to the gym. Appellant indicated that her shift normally began
at 9:00 a.m., but she was allowed flexibility during the day in order to exercise.
In a September 16, 2019 witness statement, Specialist (SPC) K.V. recounted that when she
walked into the restroom she saw appellant leaning against the wall unable to move. She noted
that appellant appeared to have just showered. K.V. indicated that she helped appellant get into a
rolling chair and called the clinic to see if appellant could get an appointment. She reported that
another civilian helped her push the rolling chair to appellant’s car and helped appellant get into
the car. K.V. noted that appellant had informed her that she had to go to the hospital for emergency
knee surgery.
OWCP also received medical evidence, including a June 5, 2019 report by Dr. K. Diener,
an orthopedic specialist; an August 20, 2019 report by Dr. Joseph M. Layug, a Board-certified
orthopedic surgeon; a September 17, 2019 report by Dr. L. Eckhard, a specialist in orthopedic and
trauma surgery; a September 20, 2019 report by Dr. Oliver C. Singer, a neurologist; and an
October 28, 2019 report by Dr. A. Kiekenbeck, a specialist in orthopedic and trauma surgery3
In an April 10, 2020 letter, OWCP informed the employing establishment that appellant
had submitted a reconsideration request and requested additional factual information about the
circumstances surrounding the alleged April 17, 2019 employment incident.
OWCP received an April 21, 2020 memorandum from T.G., a site information officer for
the employing establishment, in response to its letter of inquiry. T.G. noted that appellant was not
participating in an agency-approved PFP. He also indicated that appellant was not required but
encouraged to participate in the physical fitness activity, but that the employing establishment
encouraged all civilian employees to participate in physical fitness. T.G. cited to Army Regulation
600-63, Chapter 5 Physical Health, 5-2 Fitness Program; CPOL -- Employee Wellness Program;
and INSCOM Policy #33, INSCOM Fitness Options. He further reported that the employing
establishment would have benefited from appellant’s participation in an agency-approved PFP.
T.G. explained that being physically fit would enable appellant to meet all job requirements,
including deployments and prolonged tours of duty (TOD). He clarified that employees were
permitted and encouraged to participate in a regular program of exercise and that appellant was
not violating any rules or regulations. T.G. indicated that there was a “verbal agreement” between
the employees and previous supervisor to participate in the physical fitness activity. He reported
that the alleged April 17, 2019 injury occurred on an employing establishment fitness facility
during regular working hours.
In an April 22, 2020 letter, W.P., an injury compensation specialist for the employing
establishment, indicated that a cardiovascular physical fitness program and periodic medical
examination were not required for appellant’s position as an intelligence specialist, operations.
By decision dated May 18, 2020, OWCP modified the June 7, 2019 decision. It accepted
that the April 17, 2019 employment incident occurred as alleged and that appellant was diagnosed

3

The reports appears to have been translated from the German language to the English language.

3

with a left knee meniscus tear. However, OWCP denied appellant’s claim finding that she was
not in the performance of duty at the time of the alleged April 17, 2019 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,5 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
In providing for a compensation program for federal employees, Congress did not
contemplate an insurance program against any and every injury, illness, or mishap that might befall
an employee contemporaneous or coincidental with his or her employment. Liability does not
attach merely upon the existence for an employee-employer relation. Instead, Congress provided
for the payment of compensation for disability or death of an employee resulting from personal
injury sustained while in the performance of duty.8
The Board has interpreted the phrase “sustained while in the performance of duty” to be
the equivalent of the commonly found prerequisite in workers’ compensation law of “arising out
of and in the course of employment.”9 The phrase “in the course of employment” encompasses
the work setting, the locale, and time of injury. The phrase “arising out of the employment”
encompasses not only the work setting, but also a causal concept with the requirement being that
an employment factor caused the injury.10 In addressing the issue, the Board has held that in the
compensation field, to occur in the course of employment, in general, an injury must occur: (1) at
a time when the employee may reasonably be said to be engaged in his or her master’s business;
(2) at a place where he or she may reasonably be expected to be in connection with his or her
employment; and (3) while he or she was reasonably fulfilling the duties of his or her employment

4

Supra note 1.

5

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

R.R., Docket No. 19-0048 (issued April 25, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
8

See 5 U.S.C. § 8102(a); see J.N., Docket No. 19-0045 (issued June 3, 2019).

9

See M.T., Docket No. 17-1695 (issued May 15, 2018); S.F., Docket No. 09-2172 (issued August 23, 2010);
Valerie C. Boward, 50 ECAB 126 (1998).
10
L.B., Docket No. 19-0765 (issued August 20, 2019); G.R., Docket No. 16-0544 (issued June 15, 2017); Cheryl
Bowman, 51 ECAB 519 (2000).

4

or engaged in doing something incidental thereto.11 In deciding whether an injury is covered by
FECA, the test is whether, under all circumstances, a causal relationship exists between the
employment itself, or the conditions under which it is required to be performed and the resultant
injury.12
Injuries arising on the employing establishment’s premises may be approved if the claimant
is engaged in activity reasonably incidental to his or her employment, such as: (a) personal acts
for the employee’s comfort, convenience, and relaxation; (b) eating meals and snacks on-premises;
or (c) taking authorized coffee breaks.13
With regard to recreational or social activities, the Board has held that such activities arise
in the course of employment when: (1) they occur on the premises during a lunch or recreational
period as a regular incident of the employment; or (2) the employing establishment, by expressly
or impliedly requiring participation or by making the activity part of the service of the employee,
brings the activity within the orbit of employment; or (3) the employing establishment derives
substantial benefit from the activity beyond the imaginable value of improvement in employee
health and morale is common to all kinds of recreation and social life.14
OWCP procedures provide that employees who are injured while exercising or
participating in a recreational activity during authorized lunch or break periods in a designated
area of the employing establishment premises have the coverage of FECA whether or not the
exercise or recreation was part of a structured PFP. Injuries which occur during the use of fitness
and recreational facilities furnished by the employing establishment outside of official work hours,
on or off the premises, are not compensable if the employee was not participating in a structured
PFP. The mere fact that the employing establishment allows employees to use its facilities on their
own time does not create a sufficient connection to the employment to bring any resulting injury
within the coverage of FECA.15
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant filed a traumatic injury claim alleging that on April 17, 2019 she injured her left
knee when she slipped and fell in the shower after exercising in a gym maintained by the
employing establishment. OWCP denied her claim finding that she was not in the performance of
11
A.S., Docket No. 18-1381 (issued April 8, 2019); Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Mary
Keszler, 38 ECAB 735, 739 (1987).
12

J.C., Docket No. 17-0095 (issued November 3, 2017); Mark Love, 52 ECAB 490 (2001).

13

A.G., Docket No. 18-1560 (issued July 22, 2020); A.P., Docket No. 18-0886 (issued November 16, 2018); J.O.,
Docket No. 16-0636 (issued October 18, 2016). See also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Performance of Duty, Chapter 2.804.4(a)(2) (August 1992).
14

L.B., Docket No. 19-0765 (issued August 20, 2019); S.B., Docket No. 11-1637 (issued April 12, 2012); Ricky A.
Paylor, 57 ECAB 568 (2006); see also A. Larson, The Law of Workers’ Compensation § 22.00 (2015).
15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.18(b) (March 1994).

5

duty at the time of the April 17, 2019 incident. It determined that appellant was not engaged in
activities that were incidental to her employment or related in any way to the employing
establishment’s business. OWCP noted that the employing establishment had confirmed that
appellant was not enrolled in a formal PFP and that it did not require participation in a physical
fitness program.
While OWCP focused on whether appellant’s physical fitness routine was incidental to her
employment, the Board initially notes that appellant’s April 17, 2019 slip and fall incident did not
occur while she was exercising, but after she had finished exercising and was taking a shower in
the locker room. The Board has found that activities encompassing personal acts for the
employee’s comfort, convenience and relaxation; eating meals and snacks on the premises,
including established coffee breaks; and the employee’s presence on the premises for a reasonable
time before or after specific working hours, are reasonably incidental to employment and are,
therefore, in the course of employment.16 The Board notes that the personal comfort doctrine is
intended to provide coverage to employees while injured on the employing establishment premises
when ministering to their personal comfort.17 This doctrine holds that acts of personal comfort,
such as eating a snack, using the bathroom, or drinking water or other beverage, are considered to
be in the performance of duty.18 In this case, the evidence establishes that appellant was injured
on the employing establishment premises at approximately 9:45 a.m. during her regular work
hours. At the time of the injury, she was using the locker room in the employing establishment’s
fitness facility in order to take a shower after exercising. The Board finds that such action would
fall under the personal comfort doctrine.19
The Board has held that recreational activities can arise in the course of employment when:
(1) they occur on the premises during a lunch or recreational period as a regular incident of the
employment; (2) the employing establishment, by expressly or impliedly requiring participation
or by making the activity part of the service of the employee, brings the activity within the orbit
of employment; or (3) the employing establishment derives substantial benefit from the activity
beyond the imaginable value of improvement in employee health and morale is common to all
kinds of recreation and social life.20 Furthermore, OWCP procedures provide that employees who
are injured while exercising or participating in a recreational activity during authorized lunch or
break periods in a designated area of the employing establishment premises have the coverage of
FECA whether or not the exercise or recreation was part of a structured PFP.21
With regard to the first criterion, there is no factual dispute that appellant’s injury took
place on the employing establishment premises during the course of her employment. OWCP has
16

Supra note 13.

17

J.O., Docket No. 16-0636 (issued October 18, 2016); Sari A. Shapiroholland, 47 ECAB 682 (1996).

18

A.P., Docket No. 18-0886 (issued November 16, 2018); James P. Schilling, 54 ECAB 641 (2003).

19

See V.O., 59 ECAB 500 (2008) (the Board found that an employee’s injury occurred in the performance of duty
when he slipped and fell on the bathroom floor of the employing establishment).
20

Supra note 14.

21

Supra note 15.

6

acknowledged that the April 17, 2019 incident occurred on the premises and during regular work
hours. Appellant explained that both the gym and locker room were maintained by the employing
establishment and that the injury occurred at 9:45 a.m. during her regular work hours. In an
April 21, 2020 memorandum, the employing establishment also reported that the alleged April 17,
2019 injury occurred in an employing establishment fitness facility during regular working hours.
With regard to the second criterion, the Board finds that the employing establishment
implicitly required participation in physical fitness such that it made the activity part of the service
of the employee. In his response to the OWCP letter of inquiry dated April 21, 2020, T.G., the
site information officer indicated that appellant was not required but encouraged to participate in
the physical fitness activity.
In T.L.,22 the Board determined that the claimant was injured in the performance of duty
while playing basketball as he waited for a session to start during an annual training course. The
evidence of record indicated that the employing establishment encouraged “networking” during
its training and that the agenda specifically scheduled “Lunch/Networking.” Similarly, in this case
the employing establishment indicated that all civilian employees were encouraged to participate
in physical fitness. The employing establishment also indicated that there was a “verbal
agreement” between the employee and a previous supervisor, which provided appellant flexibility
during her workday to exercise. Therefore, the Board finds that the appellant has satisfied the
second criterion.
The Board further finds that appellant has satisfied the third criterion that the employing
establishment derived a substantial direct benefit from appellant exercising at the fitness facility.
Appellant explained that although exercise was not required of her job, she was expected to
maintain a baseline level of fitness in order to deploy as part of her job. In an April 21, 2020
memorandum, the employing establishment also indicated that being physically fit would enable
appellant to meet all job requirements, including deployments and TOD. Thus, the Board finds
that the third criterion has been met in determining whether a recreational activity has occurred.
As such the Board finds that appellant was within the performance of duty on April 17, 2019 as
alleged.
The case with be remanded to determine whether appellant has sustained and injury
casually related to the accepted April 17, 2019 employment incident.
After such further development as it deems necessary, OWCP shall issue an appropriate
de novo decision on this matter.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish that she was in the
performance of duty on April 17, 2019, as alleged. The Board further finds, however, that the case
is not in posture for decision regarding whether appellant’s injury resulted from the accepted
April 17, 2019 employment incident.
22

Docket No. 19-0805 (issued November 18, 2019).

7

ORDER
IT IS HEREBY ORDERED THAT the May 18, 2020 decision of the Office of Workers’
Compensation Programs is reversed, and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: March 19, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

